COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION
Cause Number:               01-11-00701-CV
Trial Court Cause
Number:                     11DCV187301
Style:                      Glenn Blair
                            v Angela McClinton
Date motion filed*:         August 16, 2013
Type of motion:             Motion to extend time to file for rehearing
Party filing motion:        Appellant, Glenn Blair
Document to be filed:       Motion for rehearing

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:         1
         Date Requested:                                30 days

Ordered that motion is:

              Granted
                    If document is to be filed, document due: motion was filed 9/18/13
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually            Acting for the Court

Panel consists of Justices Keyes, Sharp, and Huddle.

Date: October 1, 2013